Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 1 of 19 PageID #: 9

                                                                             21 PH-CV00182

              IN THE CIRCUIT COURT OF PHELPS COUNTY, MISSOURI

MATTHEW MACORMIC, individually and on
behalf of all others similarly situated,

                        Plaintiff,
                                                         Case No.
0

 GLAXOSMITHKLINE CONSUMER
 HEALTH, INC.,

                        Defendant.


                    PETITION AND JURY DEMAND — CLASS ACTION

       Plaintiff Matthew Macormic ("Plaintiff'), individually and on behalf of all others

similarly situated in Missouri, alleges the following facts and claims upon personal knowledge,

investigation of counsel, and information and belief.

                                     NATURE OF THE CASE

               Plaintiff brings this class-action lawsuit against Glaxosmithkline Consumer

Health, Inc., also known as GSK Consumer Health, Inc. ("Defendant"), based on Defendant's

misleading, deceptive and unlawful conduct in packaging, marketing and labeling its Benefiber

Prebiotic Fiber Supplement and its Benefiber Healthy Shape Prebiotic Fiber Supplement

Products, which are collectively referred to herein as "Products" or a"Product."

       2.      Defendant represents on the front-facing, principal display panel of the Products

that they are "100% Natural" (the "100% Natural Representation" or "Representation"). This

100% Natural Representation is false and misleading because the sole ingredient in the Products,

wheat dextrin, is a non-natural, synthetic ingredient.

       3.      In purchasing the Products, Plaintiff and consumers were injured and denied the

benefit of the bargain between what was represented and what was received. In addition,
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 2 of 19 PageID #: 10




Plaintiff and consumers unwittingly purchased Products that were misbranded under the law.

       4.      Accordingly, Plaintiff brings this action on behalf of himself and all others

similarly situated in Missouri to recover damages for Defendant's false, deceptive, and

misleading conduct. Plaintiff seeks damages, reasonable attorneys' fees and costs, and

disgorgement of all benefits Defendant has enjoyed from its unlawful and deceptive business

practices, as detailed herein. Plaintiff makes these allegations based on his personal knowledge

as to himself and his own acts and observations and, otherwise, on information and belief based

on investigation of counsel.

                                 JUItISDICTION AND VENUE

               This Court has subject matter jurisdiction over this action because the amount in

controversy exceeds the minimum jurisdictional limits of the Court. Plaintiff believes and alleges

that the total value of his individual claims is at most equal to the refund of the purchase price he

paid for the Products.

       6.      This Court has personal jurisdiction over Defendant pursuant to § 506.500,

RSMo., as Defendant has had more than sufficient minimum contact with the State of Missouri

and has availed itself of the privilege of conducting business in this state. Additionally, and as

explained below, Defendant has committed affirmative tortious acts within the State of Missouri

that give rise to civil liability, including distributing and selling the misbranded Products

throughout the State of Missouri.

       7.      Plaintiff is a citizen of the State of Missouri.

               Venue is proper in this forum pursuant to §§ 508.010 and 407.025.1, RSMo.,

because the transactions complained of occurred in Phelps County, Missouri and Plaintiff was

injured in Phelps County, Missouri.



                                                  2
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 3 of 19 PageID #: 11




                                              PARTIES

        9.     Plaintiff Matthew Macormic is a resident of Phelps County, Missouri. On

multiple occasions during the Class Period, Plaintiff purchased Defendant's Benefiber Prebiotic

Fiber Supplement Product in Rolla, Missouri, for personal, family, or household purposes.

Plaintiff's claim is typical of all members of the Class in this regard. In addition, the advertising

and labeling on the package of the Products purchased by Plaintiff, including the 100% Natural

Representation, is typical of the advertising, labeling and representation of the Products

purchased by members of the Class.

        10.    Defendant GSK Consumer Health, Inc. is a Delaware Corporation which at all

times material hereto was conducting business in the United States, including in Missouri,

through its manufacture and labeling of the Products, including by supplying and selling the

Products to various stores in Missouri and by maintaining agents for the customary transaction of

business in the State of Missouri.

        11.    Defendant and its agents manufactured, promoted, marketed and sold the Products

at issue in this jurisdiction and in this judicial district. The unfair, unlawful, deceptive, and

misleading advertising and labeling of the Products was prepared and/or approved by Defendant

and its agents and was disseminated by Defendant and its agents through labeling and advertising

containing the misrepresentations and omissions alleged herein.

                                     FACTUAL ALLEGATI®NS

A.      The Products are falselv and misleadin2lv labeled and advertfsed as 100% Natural

               Defanitions oflVatural and Synthetic

        12.     Merriam-Webster defines "natural" as "existing in or produced by nature: not

artificial," and "not having any extra substances or chemicals added: not containing anything

artificial."
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 4 of 19 PageID #: 12




        13.    7 U.S.C. § 6502 defines the term "synthetic" as "a substance that is formulated or

manufactured by a chemical process or by a process that chemically changes a substance

extracted from naturally occurring plant, animal, or mineral sources, except that such term shall

not apply to substances created by naturally occurring biological processes."

               The Sole Ingredient in the Products is Wheat Dextrin

        14.    Defendant manufactures, labels, markets, promotes, advertises and sells the

Products. The following images depict the Products, including the Product purchased by

Plaintiff:


                                                     Rene~ibero Origina[
                                                     Clear, taste-free Benefibero is 100% natural
                                                     prebiotfc fibcr that nourishes the good bacteria that
                                                     exist naturally in your gut*




                                              Benel'iber' Nealthy Shape is 100% naturaC prebiotrc
                                              fiber that`s clinically proven to help you f6eI Fuller
                                              [onger**




                                                rd
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 5 of 19 PageID #: 13




                                       Berwefikrere              ®        Benefaber°         Benefibere
                                        Orlglnal          ~ ta           Healthy5hape      HealthyBalance



    1005 natura!
  ~ if:;cr ingrediont




           15.          Defendant prominently represents on the front label of the Products that they are
                                                                                                                .9-
100% Natural.

           16.          This 100% Natural Representation is false, misleading and deceptive. In making

this Representation Defendant omits material information about the true nature of the Products.

                        Wheat Dextrin is a Synthetic Injzredient

           17.          The only ingredient in the Products is wheat dextrin.

           18.          Wheat dextrin is an artificially created "fiber" that is manufactured by altering the

chemical bonds of wheat starch with acid or heat.

           19.          Defendant manufactures the Products by applying hydrochloric acid to wheat

starch. Defendant adds enzymes to the process and uses a highly controlled methodology to

select for biological properties that resist digestion and increase fiber content, among other

things. The process involves a significant alteration of wheat starch, which is digestible and

contains 0% fiber, into a non-digestible ingredient that has an approximately 85% fiber content.

           20.          The Proctor & Gamble Company, a direct competitor of Defendant, previously

filed a case with the National Advertising Division of the Better Business Bureau (the "NAD"),

which challenged the veracity of Defendant's 100% Natural Representation.




                                                          E
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 6 of 19 PageID #: 14




       21.     During the NAD proceeding, Defendant and The Proctor & Gamble Company

submitted substantial evidence and argument related to the claim.

       22.     After consideration of the evidence, the NAD concluded that "the processing of

wheat starch to yield the wheat dextrin found in Benefiber represents a significant alteration of

the source ingredient that is inconsistent with a consumer's reasonable understanding of a

product that claims to be `100% natural' ...."

       23.     The NAD recommended that the 100% Natural Representation be discontinued.

       24.     The performance of the Products also demonstrates that they are not 100%

Natural.

       25.     Unlike natural forms of fiber, the wheat dextrin contained in the Products does not

aid in the absorption of blood glucose or provide improvement in glycemic control. Instead,

wheat dextrin has been found to increase peak blood glucose concentrations in pediatric patients

being treated for type 1 diabetes and continuously monitored for blood glucose. This is because

the artificial process for turning wheat starch into wheat dextrin is incomplete, leaving some of

the products readily degraded and absorbed as sugar.

       26.     Wheat dextrin also has not been shown to provide a cholesterol lowering benefit.

Natural fiber products, such as unprocessed oat bran, provide this benefit. Wheat dextrin,

however, has a low-viscosity and does not result in gel-forming fibers, thus it has been found to

have no significant effect on LDL cholesterol.

       27.     Furthermore, the products are the subject of a patent, which states that the purpose

of the usage of heat during the patented process is "to obtain a significant transformation of the

structure of the product."
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 7 of 19 PageID #: 15




       28.       In addition, Defendant's Generally Recognized as Safe ("GRAS") Notification,

which it submitted to the FDA, states that the Products contain wheat dextrin, which "is a

specialty dextrin that is produced using a highly controlled process of starch dextrinization

followed by enzymatic treatment and column chromatography. This process produces a highly

indigestible, soluble dextrin, with a higher fiber content and a desired narrower molecular weight

distribution."

                 I)efendant's 100% 1VaturallZepresentataon is False and Misleading

       29.       The FTC has cautioned that "[m]arketers that are using terms such as natural must

ensure that they can substantiate whatever claims they are conveying to reasonable consumers. If

reasonable consumers could interpret a natural claim as representing that a product contains no

artificial ingredients, then the marketer must be able to substantiate that fact." Guides for the Use

of Environmental Marketing Claims, 75 FR 63552-01, 63586 (Oct. 15, 2010).

       30.       The 100% Natural Representation displayed on each of the Products' labels is

false, misleading and deceptive because the wheat dextrin contained in the Products is a

synthetic ingredient.

       31.       Defendant's 100% Natural Representation is misleading and deceptive to

reasonable consumers, including Plaintiff and members of the Class. In making this

Representation, Defendant omits material information concerning the true nature of the Products.

       32.       Based on Defendant's uniform material misrepresentations and omissions,

consumers have purchased the Products to their detriment.

B.      The Products are Misibranded and Worthless Under the Law

        33.      The FDA oversees the regulation and labeling of food pursuant to the Federal

Food, Drug and Cosmetic Act ("FDCA")



                                                  7
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 8 of 19 PageID #: 16




       34.     Missouri law incorporates all food labeling regulations promulgated by the FDA

under the FDCA. See generally 19 CSR 20.1045.

       35.      21 U.S.C. § 343 addresses misbranded food and states that a"food shall be

deemed to be inisbranded —(a) If (1) its labeling is false or misleading in any particular, or (2) in

the case of a food to which section 350 of this title applies, its advertising is false or misleading

in a material respect or its labeling is in violation of section 350(b)(2) of this title." See 21

U.S.C. § 343(a).

        36.     Misbranding reaches not only false claims, but also those claims that may be

technically true, but are still misleading. If any label representation is misleading, the entire

product is misbranded and no other label statement can cure a misleading statement.

        37.     Missouri law prohibits: "(1) The manufacture, sale, or delivery, holding or

offering for sale of any food, drug, device, or cosmetic that is adulterated or misbranded; (2) The

adulteration or misbranding of any food, drug, device, or cosmetic; (3) The receipt in commerce

of any food, drug, device, or cosmetic that is adulterated or misbranded, and the delivery or

proffered delivery thereof for pay or otherwise; (4) The sale, delivery for sale, holding for sale,

or offering for sale of any article in violation of section 196.080 or 196.105; (5) The

dissemination of any false advertisement ...." § 196.015, RSMo.

        38.     As described herein, the 100% Natural Representation is false and misleading and

the Products are misbranded under the law.

        39.     Accordingly, the Products cannot be lawfully manufactured, sold, held or

received and are legally worthless.

        40.     At the time of purchase, Plaintiff did not know, and had no reason to know, that

Defendant's Products were misbranded under the law and not capable of being legally



                                                   E'?
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 9 of 19 PageID #: 17




manufactured, sold, delivered, held or received in commerce ("Legally Saleable").

          41.   Plaintiff and reasonable consumers attach importance to whether goods such as

the Products at issue are Legally Saleable. Plaintiff and reasonable consumers would not have

purchased the Products had they known they were not Legally Saleable.

C.        Plaintiff Purchased the Misbranded Products to His Detriment

          42.   Plaintiff purchased the Benefiber Prebiotic Fiber Supplement Products on

multiple occasions during the class period, including during 2019 and during the summer of

2020. Plaintiff purchased 8.7 ounce bottles of the Products, which prominently state on the front

label that they are "100% Natural." Plaintiff purchased the Products from Walmart and

Walgreens stores located in Rolla, Missouri for between approximately $11.00 to $12.00 per

bottle.

          43.    Plaintiff purchased the Products for personal and family use. The price paid by

Plaintiff was representative of the price paid by similarly situated consumers who purchased the

Products. In addition, the 100% Natural Representation on the Products purchased by Plaintiff

was the same as the Representation on the Products purchased by members of the Class.

          44.   In purchasing the Products, Plaintiff viewed Defendant's 100% Natural

Representation and purchased the Products with the reasonable belief that the Representation

was true. In purchasing the Products, Plaintiff acted as a reasonable consumer would act in light

of all circumstances and was damaged. Plaintiff purchased the Products for the particular

purpose of obtaining an 100% natural source of fiber, and purchased the Products based on and

because of the 100% Natural Representation. In addition, Plaintiff purchased the Products with

the reasonable belief that they were Legally Saleable.

          45.   Defendant knew or should have known that reasonable consuiners would consider

the 100% Natural Representation material in deciding to purchase the Products and made the

                                                 9
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 10 of 19 PageID #: 18




 Representation to induce consumers to purchase the Products. Defendant's false and deceptive

 Representation would and did in fact mislead reasonable consumers and would and did in fact

 cause reasonable persons to enter into transactions that resulted in the damages alleged herein.

        46.     At the time Plaintiff purchased the Products, Plaintiff did not know, and had no

 reason to know, that the Products' labels and advertising were misleading, deceptive and

 unlawful as set forth herein. Plaintiff would not have purchased the Products, or would have

 purchased them on different terms, if he had known the truth.

        47.     Plaintiff suffered damages and an ascertainable loss because the Products as

 actually received were worth less than the Products as represented by Defendant. Plaintiff was

 harmed based on the loss of the benefit of the bargain between the Products as represented—that

 they are 100% Natural—and as received, that are not 100% Natural. Plaintiffls individual

 damages described herein, including the purchase price of the Products, are sufficiently definite

 and objectively capable of being calculated with a reasonable degree of certainty.

        48.     In addition, Defendant concealed or omitted inaterial facts concerning the

 Products, including that they are not 100% Natural.

        49.     Defendant knew or should have known that reasonable consumers would consider

 whether the Products were Legally Saleable material in deciding to purchase the Products and

 concealed the fact that the Products are not Legally Saleable to induce consumers to purchase the

 Products. Defendant's omission and concealment of material facts concerning the Products

 misled reasonable consumers and caused reasonable persons to enter into transactions that

 resulted in the damages alleged herein.

        50.     In purchasing the Products, Plaintiff and reasonable consumers reasonably

 believed that the Products were Legally Saleable.



                                                 10
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 11 of 19 PageID #: 19




         51.     At the time Plaintiff purchased the Products, Plaintiff did not know, and had no

 reason to know, that the Products were not Legally Saleable and, as described herein, are

 worthless under the law. Plaintiff would not have purchased the Products, or would have

 purchased them on different terms, if he had known the truth. Plaintiff's individual damages

 described herein, including the purchase price of the Products, are sufficiently definite and

 objectively capable of being calculated with a reasonable degree of certainty.

                                         CLASS I)EFINITION

         52.     Plaintiff hereby re-alleges and incorporates the foregoing allegations as if set forth

 herein in their entirety.

         53.     Plaintiff seeks to represent the following Class:

                 All citizens of Missouri who, within the five years preceding the
                 filing of the Complaint, purchased Defendant's Products.

         54.     Excluded from the Class are: (a) federal, state, and/or local governments,

 including, but not limited to, their departinents, agencies, divisions, bureaus, boards, sections,

 groups, counsels, and/or subdivisions; (b) any entity in which Defendant has a controlling

 interest, to include, but not limited to, its legal representative, heirs, and successors; (c) all

 persons who are presently in bankruptcy proceedings or who obtained a bankruptcy discharge in

 the last three years; and (d) any judicial officer in the lawsuit and/or persons within the third

 degree of consanguinity to such judge.

                                       CLASS ALLEGATIONS

         55.     Plaintiff hereby re-alleges and incorporates the foregoing allegations as if set forth

 herein in their entirety.

         56.     Upon information and belief, the Class consists of thousands or hundreds of

 thousands of purchasers in the States of Missouri. Accordingly, it would be impracticable to join


                                                    11
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 12 of 19 PageID #: 20                       m
                                                                                                      (D
                                                                                                      ~
                                                                                                      ~
                                                                                                      0
                                                                                                      ~
                                                                                                      m
                                                                                                      ~
                                                                                                      —n
                                                                                                      m
all members of the Class before the Court.                                                            Q_

                                                                                                       m
                                                                                                       ~
        57.     There are numerous and substantial questions of law or fact common to all              co
                                                                                                      -~
                                                                                                       U)

 members of the Class that predominate over any individual issues. Included within the common         m
                                                                                                      mQ-
                                                                                                      ~
 questions of law or fact are:                                                                         m
                                                                                                      ~
                                                                                                       ~
                                                                                                      0
                a.      Whether Defendant made misrepresentations and false statements in             N
                                                                                                      O
                                                                                                      N
                                                                                                      ~1

        violation of Missouri law;
                                                                                                      .o
                                                                                                       W
                b.      Whether Defendant engaged in unfair practices in violation of Missouri law;   0
                                                                                                      i
                                                                                                      ~
                C.      Whether Defendant engaged in concealment or omission of any material

        fact in violation of the of Missouri law;

                d.      Whether Defendant has been unjustly enriched by the sale of the Products;

                e.      Whether Plaintiff and Class Members have sustained damages as a result of

        Defendant's unlawful conduct; and

                f.      The proper measure of damages sustained by Plaintiff and Class Members.

         58.    Plaintiff s claims are typical of the claims of inembers of the Class, in that he

 shares the above-referenced facts and legal claims or questions with members of the Class, there

 is a sufficient relationship between the damage to Plaintiff and Defendant's conduct affecting

 members of the Class, and Plaintiff has no interests adverse to the interests of other members of

 the Class.

         59.    Plaintiff will fairly and adequately protect the interests of inembers of the Class

 and has retained counsel experienced and competent in the prosecution of complex class actions

 including complex questions that arise in consumer protection litigation.

         60.    A class action is superior to other methods for the fair and efficient adjudication

 of this controversy, since individual joinder of all members of the Class is impracticable and no



                                                    12
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 13 of 19 PageID #: 21




other group method of adjudication of all claims asserted herein is more efficient and

manageable for at least the following reasons:

        61.     The claims presented in this case predominate over any questions of law or fact, if

any exists at all, affecting any individual member of the Class;

        62.     Absent a Class, the members of the Class will continue to suffer damage and

Defendant's unlawful conduct will continue without remedy while Defendant profits from and

enjoys its ill-gotten gains;

        63.     Given the size of individual Class members' claims, few, if any, members could

afford to or would seek legal redress individually for the wrongs Defendant committed against

them, and absent members have no substantial interest in individually controlling the prosecution

of individual actions;

        64.     When the liability of Defendant has been adjudicated, claims of all members of

 the Class can be administered efficiently and/or determined uniformly by the Court; and

        65.     This action presents no difficulty that would impede its management by the Court

as a class action, which is the best available means by which Plaintiff and members of the Class

can seek redress for the harm caused to them by Defendant.

        66.     Because Plaintiff seeks relief for all members of the Class, the prosecution of

separate actions by individual members would create a risk of inconsistent or varying

 adjudications with respect to individual members of the Class, which would establish

 incompatible standards of conduct for Defendant.

        67.     Further, bringing individual claims would overburden the Courts and be an

 inefficient method of resolving the dispute, which is the center of this litigation. Adjudications

with respect to individual members of the Class would, as a practical matter, be dispositive of the



                                                  13
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 14 of 19 PageID #: 22




interest of other members of the Class who are not parties to the adjudication and may impair or

 impede their ability to protect their interests. As a consequence, class treatment is a superior

 method for adjudication of the issues in this case.

                                  FIRST CLAIM FOR RELIEF
                       Vfolation of Missonri's Merchandising Practices Act
                            Misrepresentations and False Statements

         68.     Plaintiff repeats and re-alleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         69.     The MMPA "is designed to regulate the marketplace to the advantage of those

 traditionally thought to have unequal bargaining power as well as those who may fall victim to

 unfair practices." Huch v. Charter Commc'ns Inc., 290 S.W. 3d 721, 725 (Mo. banc. 2009). The

 MMPA provides that it is unlawful to "act, use or employ ... deception, fraud, false pretense,

 false promise, misrepresentation, unfair practice or the concealment, suppression, or omission of

 any material fact in connection with the sale or advertisement of any merchandise in trade or

 commerce . . . ." § 407.020.1, RSMo.

         70.     The MMPA applies to acts committed "before, during or after the sale,

 advertisement or solicitation" of inerchandise, and provides a cause of action for "any person

 who purchases or leases merchandise primarily for personal, fainily or household purposes."

 Section 407.020 is intended to supplement the definitions of common law fraud to "preserve

 fundamental honesty, fair play and right dealings in public transactions."

         71.     Defendant's conduct as described above constitutes the act, use or employment of

 deception, fraud, false pretenses, false proinises, misrepresentation, unfair practices and/or the

 concealment, suppression, or omission of any inaterial facts in connection with the sale or

 advertisement of any merchandise in trade or commerce in that Defendant makes material false



                                                   14
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 15 of 19 PageID #: 23




representations and omissions that the Products are 100% Natural.

         72.     In violation of the MMPA, Defendant employed fraud, deception, false promise,

 misrepresentation and/or the knowing concealment, suppression or omission of material facts in

 its manufacture, sale and advertisement of the Product.

         73.     Plaintiff purchased the Products for personal, family, or household purposes.

         74.     Plaintiff suffered an ascertainable loss as a result of Defendant's unlawful conduct

 because the actual value of the Products as purchased was less than the value of the Products as

 represented.

         75.     Plaintiff is also entitled to recover attorney fees as authorized by § 407.025.

                                 SECONI) CLAIM FOR RELIEF
                       Violation of Missouri's Merchandising Practices Act
                                 iJnfair Practice, 15 CSR 60-8.020

         76.     Plaintiff repeats and re-alleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         77.     The MMPA prohibits as an unlawful practice the act, use or employment of any

 "unfair practice" in connection with the sale or advertisement of any merchandise in trade or

 commerce. § 407.020.1, RSMo.

         78.     "Unfair practice" is defined as "any practice which —

         (A) Either

                 1.Offends any public policy as it has been established by the Constitution,
         statutes or cominon law of this state, or by the Federal Trade Cominission, or its
         interpretive decisions; or

                 2. Is unethical, oppressive or unsci-upulous; and

         (B) Presents a risk of, or causes, substantial injury to consumers.

 15 CSR 60-8.020.

         79.     Defendant's actions, as alleged herein, constitute an unfair practice.

                                                   15
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 16 of 19 PageID #: 24




        80.      Plaintiff purchased the Products for personal, family, or household purposes.

         81.     Plaintiff suffered an ascertainable loss as a result of Defendant's unlawful conduct

 because the actual value of the Products as purchased was less than the value of the Products as

 represented.

         82.     Plaintiff is also entitled to recover attorney fees as authorized by § 407.025.

                                THIRD CLAIM FOR RELIEF
                     Violation of Missouri's Merchandising Practices Act
                Concealment or Omission of any Material Fact, 15 CSR 60-9.110

         83.     Plaintiff repeats and re-alleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         84.     The MMPA prohibits as an unlawful practice the act, use or employment of the

 "concealment, suppression or omission of any material fact" in connection with the sale or

 advertisement of any merchandise in trade or commerce. §407.020.1, RSMo.

         85.     A"material fact" is defined as "any fact which a reasonable consumer would

 likely consider to be important in making a purchasing decision, or which would be likely to

 induce a person to manifest his/her assent, or which the seller knows would be likely to induce a

 particular consumer to manifest his/her assent, or which would be likely to induce a reasonable

 consumer to act, respond or change his/her behavior in any substaiitial manner." 15 CSR 60-

 9.010(1)(C).

         86.     "Concealment of a material fact" is defined as "any method, act, use or practice

 which operates to hide or keep material facts from consumers." 15 CSR 60-9.110(1).

         87.     "Omission of a material fact" is defined as "any failure by a person to disclose

 material facts known to him/her, or upon reasonable inquiry would be known to him/her." 15

 CSR 60-9.110(3).



                                                   16
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 17 of 19 PageID #: 25




         88.     Defendant's actions as alleged herein constituted the conceahnent and omission of

 material facts. Among other things, and as described herein, Defendant concealed and omitted

 the material fact that the Products are not 100% Natural.

         89.     Plaintiff purchased the Products for personal, family, or household purposes.

         90.     Plaintiff suffered an ascertainable loss as a result of Defendant's unlawful conduct

 because the actual value of the Products as purchased was less than the value of the Products as

 represented.

         91.     Plaintiff is also entitled to recover attorney fees as authorized by § 407.025.

                                 FOURTH CLAIIVI FOR RELIEF
                                     Unjust Enrichment

         92.     Plaintiff repeats and re-alleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         93.     By purchasing the Products, Plaintiff and members of the Class conferred a

 benefit on Defendant in the form of the purchase price of the Products.

         94.     Defendant had knowledge of such benefits.

         95.     Defendant appreciated the benefit because, were consumers not to purchase the

 Products, Defendant would not generate revenue from the sales of the Products.

         96.     Defendant's acceptance and retention of the benefit is inequitable and unjust

 because the benefit was obtained by Defendant's fraudulent and misleading representations and

 omissions.

         97.     Equity cannot in good conscience permit Defendant to be economically enriched

 for such actions at the expense of Plaintiff and members of the Class, and therefore restitution

 and/or disgorgement of such economic enrichment is required.




                                                   17
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 18 of 19 PageID #: 26




                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all similarly situated persons,

 seeks judgment against Defendant, as follows:

               a.      For an order certifying the Class; naming Plaintiff as representatives of the

        Class; and naming Plaintiffs attorneys as Class Counsel to represent the Class;

               b.      For an order declaring that Defendant's conduct violates the statutes and

        laws referenced herein;

               C.      For an order finding in favor of Plaintiff and the Class on all counts

        asserted herein;

               d.      For an order awarding all compensatory damages, in an amount to be

        determined by the Court and/or jury;

                e.     For prejudgment interest on all amounts awarded;

               f.      For interest on the amount of any and all economic losses, at the

        prevailing legal rate;

               g.      For an order of restitution and all other forms of equitable monetary relief;

               h.      For an order awarding Plaintiff and the Class their reasonable attorneys'

        fees, expenses and costs of suit; and

                i.     For all such other and further relief as may be just and proper.

 Dated this 10`h day of February, 2021.

                                        Matthew Macormic, Individually, and on Behalf of all
                                        Similarly Situated Individuals


                                 By:    /s/ David L. Steelman
                                        David L. Steelman, #27334M0
                                        dsteelman@steelmanandgaunt.com


                                                 ~'?
Case: 4:21-cv-00917-HEA Doc. #: 1-1 Filed: 07/26/21 Page: 19 of 19 PageID #: 27




                              Stephen F. Gaunt, #33183M0
                              sgaunt@steelmanandgaunt.com
                              STEELMAN 8c GAUNT
                              901 Pine Street, Suite 110
                              Rolla, Missouri 65401
                              Tel: (573) 458-5231
                              Fax: (573) 341-8548

                              Scott A. Kamber, #70534M0
                              skamber@kamberlaw.com
                              KAMBERLAw LLC
                              201 Milwaukee Street, Suite 200
                              Denver, CO 80206
                              Tel: (303) 222-9008
                              Fax: (212) 202-6364

                              Attorneys for Plaintiff and the Putative Class




                                        19
